Exhibit 10.1

 

 

 

February 29, 2016

 

 

VIA OVERNIGHT DELIVERY AND E-MAIL

 

Plymouth Industrial OP, LP (“Borrower”)

260 Franklin Street, 19th Floor

Boston, Massachusetts 02110

Attention: Jeffrey E. Witherell

E-mail: Jeff.witherellplymouthrei.com

 

 

Re:Those certain loans (collectively, the “Loans”) in the aggregate original
principal amount of $192,000,000.00 as evidenced by that certain Loan Agreement
dated October 28, 2014, by and among Borrower, Guarantor, the Property
Guarantors signatory thereto and Holder’s predecessor in interest (as
supplemented and modified by the Joinder Agreement dated November 20, 2014, the
Reaffirmation Agreement dated April 28, 2015, and the Loan Extension and
Modification Agreements dated October 28, 2015, December 2, 2015 and January 28,
2016, collectively, the “Loan Agreement”), which Loans are also evidenced by (i)
that certain Promissory Note (Tranche A), dated October 28, 2014, in the
principal amount of $71,000,000.00 (plus any Additional Advances) executed by
Borrower, (ii) that certain Promissory Note (Tranche B), dated October 28, 2014,
in the principal amount of $101,000,000.00 (plus any Additional Advances)
executed by Borrower, (iii) that certain Promissory Note (Tranche C), dated
October 28, 2014, in the principal amount of $20,000,000.00 (plus any Additional
Advances) executed by Borrower, the foregoing (i) through (iii) referred to
herein, collectively, as the “Notes”) which Notes are currently held by DOF IV
REIT HOLDINGS, LLC, a Delaware limited liability company (“Holder”); initially
capitalized terms used herein but not defined herein shall have the respective
meaning ascribed thereto in the Loan Agreement.

 

Dear Borrower:

 

Borrower has advised Holder that it will be unable to repay the Loans and all
other Obligations on the Maturity Date, February 29, 2016. This letter (this
“Letter Agreement”) constitutes an agreement pursuant to the terms and
conditions hereinafter set forth, among Holder, Borrower, Guarantor, and
Property Guarantors with respect to the exercise by Holder of certain rights and
remedies afforded Holder by reason of Borrower’s default of its obligations
under the Loan Documents to repay the Loans and other Obligations in full on the
Maturity Date.

 

In consideration for (i) Borrower’s payment of a legal fee deposit in the amount
of $7,500.00 (“Legal Fee Deposit”) by wire transfer using the wire instructions
provided by counsel to Borrower, (ii) the execution and delivery of the Guaranty
in form and substance of Exhibit A attached hereto, and (iii) Borrower’s,
Guarantor’s and Property Guarantors’ agreements and covenants contained herein,
Holder agrees for the duration of the Forbearance Period to forbear from
exercising its rights and remedies against Borrower, Guarantor, Property
Guarantors and the Collateral by reason of the failure of Borrower to pay to
Holder all outstanding Obligations due and payable under the Loan Documents on
the Maturity Date. The failure by Borrower to pay the Required Payments shall
render Holder’s agreement to forbear from exercising its remedies in connection
with the Loans as provided herein null and void. For purposes of this Letter
Agreement, “Forbearance Period” shall mean that period of time commencing on the
Maturity Date and expiring on April 30, 2016; provided, however, the Forbearance
Period shall automatically terminate, without notice or opportunity to cure,
upon Borrower’s failure to timely satisfy any of the following requirements:


 

 

1.Commencing on March 15, 2016 and on the fifteenth (15th) day of each calendar
month thereafter, Borrower shall tender the cash flow received from the
Collateral after payment of budgeted operating expenses in accordance with the
budget attached hereto as Exhibit B, plus any other expenses approved by Holder,
for the immediately preceding calendar month (“Excess Cash Flow”), together with
certified operating statement(s) for the Collateral for the immediately
preceding calendar month. In the event that budgeted operating expenses in any
given month pursuant to the budget attached hereto as Exhibit B are in excess of
operating expenses actually incurred by Borrower for such month, then Borrower
shall promptly tender such excess amount to Holder. If Holder determines there
is any discrepancy in the amount of Excess Cash Flow tendered by Borrower to
Holder at any time, Holder shall notify Borrower in writing of such discrepancy,
and Borrower shall promptly, and in any event within three (3) Business Days of
receipt of such notice, provide to Holder such additional information and/or
documentation as may be requested by Holder for purposes of resolving such
discrepancy and thereafter promptly tender any deficiency in Borrower’s deposit
of Excess Cash Flow identified by Holder.

 

2.No Default or Event of Default shall occur under the Loan Documents (other
than the Event of Default arising from Borrower’s failure to repay the
Obligations in full on Maturity Date).

 

Each of Borrower, Guarantor and Property Guarantors acknowledges and agrees that
as of the Maturity Date, Borrower is indebted and obligated to Holder pursuant
to the provisions of the Loan Documents evidencing and securing the Loans for
(i) the unpaid principal of the Tranche A Loans and Tranche B Loans in the
amount of $178,580,156.34 (which amount is comprised of (x) the unpaid principal
balance of the Tranche A Loans and Tranche B Loans in the amount of
$177,724,221.41 as of January 31, 2016 plus (y) the Tranche A Additional Amount
of $173,639.36 as of February 29, 2016 plus (z) the Tranche B Additional Amount
of $682,295.57 as of February 29, 2016), (ii) the unpaid principal of the
Tranche C Loans in the amount of $20,000,000, (iii) accrued and unpaid interest
on the Tranche A Loans in the amount of $405,158.51, (iv) accrued and unpaid
interest on the Tranche B Loans in the amount of $597,008.62, and (v) accrued
interest on the Tranche C Loans in the amount of $0. The unpaid principal
balances of the Tranche A Loans, Tranche B Loans and Tranche C Loans, together
with all accrued and unpaid interest thereon, are part of the Obligations. Each
of Borrower, Guarantor and Property Guarantors represents that the Obligations
(including, without limitation, the amounts referenced herein) evidenced and
secured by the Loan Documents to which it is a party constitutes a valid
indebtedness owing to Holder. Interest at the Default Rate shall continue to
accrue on the Loans from and after the Maturity Date; provided, however, that
(I) such default interest and (II) the interest accrued on the Tranche C Loans
at the Contract Rate of fifteen percent (15%) per annum from and after the
Maturity Date shall be waived by Holder if Borrower repays the Obligations in
full prior to the expiration of the Forbearance Period. Each Collateral Document
creates and constitutes a first and superior lien in favor of Holder upon the
Collateral (including, without limitation, the Collateral Property), which is
duly perfected in accordance with applicable laws, which security interests are
hereby reaffirmed by Borrower, Guarantor and Property Guarantors.

 

Borrower, Guarantor and Property Guarantors understand that the law firm of
Kilpatrick Townsend & Stockton LLP (“Legal Counsel”) has been engaged by Holder
to represent Holder in connection with the obligations owed to Holder under the
Loan Documents, and that Borrower, Guarantor and Property Guarantors are
required to pay for all legal fees and expenses of Legal Counsel in connection
with this matter. Should the legal fees and expenses of Legal Counsel exceed the
amount of the Legal Fee Deposit, Borrower shall be required to pay such excess
(and may be required to post an additional deposit for such purpose). Should the
Legal Fee Deposit exceed the legal fees and expenses of Legal Counsel, the
surplus will be refunded to Borrower after subtracting therefrom any unpaid
costs and expenses due Holder.


 

Holder’s agreement to forbear from exercising its rights and remedies does not
constitute a waiver of the existing or future defaults of Borrower under the
Loan Documents. The parties acknowledge that Holder may exercise all rights and
remedies available to it by reason of such defaults immediately upon the
termination of the Forbearance Period. Following and upon the expiration of the
Forbearance Period or earlier termination thereof as provided herein, Borrower,
Guarantor and Property Guarantors consent to and agree not to oppose (a) any
foreclosure by Holder of any or all Collateral pledged or conveyed to Lender as
security for any of the indebtedness evidenced by the Note and all other
Obligations outstanding under the Loan Documents, or any part thereof, by Holder
or (b) any application by Holder for the appointment of a receiver to manage the
Collateral, which receiver shall be vested with all of the usual powers, rights,
and duties of receivers as provided by applicable law, and whose powers shall
include, without limitation, the power to sell the Collateral on such terms and
conditions approved in writing by Holder. Borrower hereby irrevocably consents
to the appointment of a receiver for the Collateral Property upon the expiration
or earlier termination of the Forbearance Period.

 

Notwithstanding anything set forth in this Letter Agreement to the contrary,
each of the Borrower, Guarantor and Property Guarantors acknowledges, confirms
and agrees that Holder shall not be prohibited from taking actions to preserve
and protect all or any part of the Collateral and/or the interest of Holder
therein or the priority of Holder’s interest in the Collateral.

 

No negotiations, making or acceptance of payments, delay in making demand or
enforcing rights or remedies, or other action or inaction undertaken pursuant to
this Letter Agreement or under the Loan Documents shall constitute a waiver of
Holder's rights at law or under the Loan Documents or a waiver of any rights of
Holder to collect any additional amounts to which Holder may be lawfully
entitled pursuant to the terms of the Loan Documents, or otherwise at law or in
equity.

 

Borrower, Guarantor and Property Guarantors acknowledge, confirm and agree that
in consideration of Holder’s agreement to forbear from exercising its remedies
during the Forbearance Period (subject to the terms and conditions contained
herein), if Borrower, Guarantor or any Property Guarantor shall at any time
during the Forbearance Period or thereafter: (a) file with a bankruptcy court of
competent jurisdiction or be the subject of any petition under Title 11 of the
United States Code, as amended, (b) be the subject of any order for relief
issued under such Title 11 of the United States Code, as amended, (c) file or be
the subject of any petition seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future federal or state act or law relating to bankruptcy, insolvency
or other relief for such Borrower or Guarantor, (d) have sought or consented to
or acquiesced in the appointment of any trustee, receiver, conservator or
liquidator, or (e) be the subject of any order, judgment or decree entered by
any court of competent jurisdiction approving a petition filed against Borrower,
Guarantor or any Property Guarantor for any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future federal or state act or law relating to bankruptcy, insolvency
or relief of Borrower, Guarantor or such Property Guarantor, then in any such
event described in clauses (a) through (e) of this sentence, Holder shall
thereupon be entitled to relief from any automatic stay imposed by Section 362
of Title 11 of the United States Code, as amended, or otherwise, on or against
the exercise of the rights and remedies otherwise available to Holder as
provided in the Loan Documents, this Letter Agreement and any related documents.
Each of Borrower, Guarantor and Property Guarantors further acknowledges and
agrees that Holder, as a material inducement to enter into this Letter
Agreement, has specifically bargained for the concessions set forth in this
paragraph and that this Letter Agreement may be deemed conclusive evidence as to
such negotiated ongoing intention of Borrower, Guarantor and Property Guarantors
and that it is intending to remain the primary element in determining if cause
exists for granting such concessions.


 

Borrower, Guarantor and Property Guarantors hereby expressly acknowledge that
(a) Holder has not agreed to, and Holder has no obligation whatsoever to
discuss, negotiate or to agree to, any restructuring of the Obligations, or any
portion thereof, or any modification, amendment, restructuring or reinstatement
of the Loan Documents or any related documents, or to forbear from exercising
its rights and remedies under the Loan Documents or any related documents, or at
law or in equity, except for the forbearance as expressly provided for in this
Letter Agreement subject to the terms of this Letter Agreement; (b) if there are
any future discussions between Holder and Borrower, Guarantor or Property
Guarantors concerning any restructuring, modification, amendment, reinstatement
or forbearance, that (i) there exists no duty or obligation on the part of
Holder to conduct any such discussions or negotiations according to any standard
of conduct whatsoever, including without limitation any so-called standards of
“good-faith” or “fair-dealing” or the like; and (ii) no restructuring,
modification, amendment, reinstatement, forbearance, compromise, settlement,
agreement or understanding with respect to the Obligations, the Loan Documents
or any related documents, or any term, provision or aspect thereof, shall
constitute a legally binding agreement or contract or have any force or effect
whatsoever unless and until reduced to writing and signed by authorized
representatives of all parties (including, without limitation, Holder, Borrower,
Guarantor and Property Guarantors), and that none of Borrower, Guarantor or
Property Guarantors shall assert or claim in any legal proceedings or otherwise
that any such agreement exists except in accordance with the terms of this
Letter Agreement; and (c) the execution and delivery of this Letter Agreement
has not established nor shall be deemed to have established any course of
dealing between the parties hereto or any obligation or agreement of any nature
whatsoever on the part of Holder with respect to any future or further
forbearance by Holder from the exercise of rights and remedies under the Loan
Documents or any related documents, or at law or in equity, or any future or
additional fundings or extensions of credit by Holder. Without limitation of the
foregoing, Borrower hereby acknowledges and agrees that the Pre-Negotiation
Agreement executed in connection with the Loans (the “PNA”) continues to govern
any discussions among Holder, Borrower, Guarantor and Property Guarantors
regarding any restructuring, settlement or compromise of the Loans. The PNA,
this Letter Agreement and the Loan Documents set forth the entire agreement
among the parties with respect to the Loans and supersede all prior and
contemporaneous negotiations, understandings and agreements, written or oral,
among the parties related to the subject matter of this Letter Agreement. This
Letter Agreement and the Loan Documents cannot be further modified, except by a
written instrument signed by the parties against whom enforcement of the
modification is sought.

 

Each party hereto acknowledges that such party has participated in the
negotiation of this Letter Agreement, and no provision of this Letter Agreement
shall be construed against or interpreted to the disadvantage of any party
hereto by any court or other governmental or judicial authority by reason of
such party having or being deemed to have structured, dictated or drafted such
provision. Each of Borrower, Guarantor and Property Guarantors acknowledges and
agrees that it has at all times had access to an attorney in the negotiation of
the terms of and in the preparation and execution of this Letter Agreement and
that Borrower, Guarantor and Property Guarantors have had the opportunity to
review and analyze this Letter Agreement for a sufficient period of time prior
to the execution and delivery thereof. Borrower, Guarantor and Property
Guarantors further acknowledge and agree that no representations or warranties
have been made by or on behalf of Holder, or relied upon by Borrower, Guarantor
or Property Guarantors, pertaining to the subject matter of this Letter
Agreement, and that all of the terms of this Letter Agreement were negotiated at
arm’s-length, and that this Letter Agreement was prepared and executed without
fraud, duress, undue influence or coercion of any kind exerted by any party upon
the other, and that the execution and delivery of this Agreement is the free and
voluntary act of Borrower, Guarantor and Property Guarantors.


 

Each of Borrower, Guarantor and Property Guarantors hereby represents and
warrants that its execution, delivery and performance of this Letter Agreement
has been authorized by all requisite company action and does not and will not
violate its respective corporate organizational documents. Holder hereby
represents and warrants that the execution, delivery and performance of this
Letter Agreement has been authorized by all requisite company action and does
not and will not violate Holder’s organizational documents.

 

As a material inducement to Holder to enter into this Letter Agreement and to
grant the concessions to Borrower, Guarantor and Property Guarantors reflected
herein, each Borrower, Guarantor and Property Guarantor, for itself and its
past, present or future officers, directors, employees, agents, attorneys,
representatives, participants, heirs, successors or assigns: (i) does hereby
remise, release, acquit, satisfy and forever discharge each of Holder and all of
its past, present and future servicers, officers, directors, employees, agents,
attorneys, representatives, participants, successors and assigns (collectively,
the “Lender Parties”), from any and all liabilities, damages, losses, claims,
demands, costs, expenses, defenses, set-offs, rights of recoupment, judgments,
executions, causes of action, suits, debts, dues, sums of money, claims for
attorneys’ fees or costs, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances, torts,
omissions, representations, breaches of contract or of obligations to perform,
and any type of conduct or misconduct (excluding intentional misconduct),
whether negligent or otherwise, whether in law or in equity, whether matured or
unmatured, whether known or unknown, whether liquidated or unliquidated, whether
contingent or non-contingent (collectively, “Claims”) which any Borrower,
Guarantor or Property Guarantor now has or hereafter can, shall or may have by
reason of any matter, cause or thing, from the beginning of the world to and
including the date of this Letter Agreement, including specifically, but without
limitation, matters arising out of, in connection with or relating to (A) this
Letter Agreement, (B) any obligations under the Loan Documents, (C) the Loan
Documents or the indebtedness evidenced thereby, including, the administration
or funding thereof, and (D) any other relationship, agreement or transaction
between any Borrower, Guarantor or Property Guarantor and Holder or any of its
subsidiaries, affiliates or servicers; and (ii) does hereby covenant and agree
never to institute or cause to be instituted or continue prosecution of, and
shall indemnify Lender Parties and defend and hold them harmless from, any and
all Claims of every kind or character incurred by or asserted against Holder or
any of the other Lender Parties, by reason of or in connection with any of the
foregoing matters, claims or causes of action. Each Borrower, Guarantor and
Property Guarantor further agrees and acknowledges that it may hereafter
discover facts different from, or in addition to, those which such Borrower,
Guarantor or Property Guarantor now knows or believes to be true with respect to
the Claims released pursuant to this paragraph, and agrees that the foregoing
release shall be and remain effective in all respects notwithstanding such
different or additional facts or the discovery thereof.

 

This Letter Agreement and all issues arising hereunder shall be governed by the
laws of the state of New York, without giving effect to principals of conflict
of laws. BORROWER, GUARANTOR AND PROPERTY GUARANTORS EACH IRREVOCABLY WAIVES THE
RIGHT TO A JURY TRIAL AND CONSENTS TO THE JURISDICTION AND VENUE OF THE COURTS
OF THE STATE OF NEW YORK AND THE UNITED STATED DISTRICT COURT LOCATED IN THE
BOROUGH OF MANHATTAN IN NEW YORK, NEW YORK, AND AGREES NOT TO OBJECT TO SUCH
JURISDICTION OR TO THE LAYING OF VENUE IN SUCH COURTS.

 

[Remainder of page intentionally left blank]


 

 

Time is of the essence with respect to the terms of this Letter Agreement.

 

Very truly yours,

 

DOF IV REIT Holdings, LLC,

a Delaware limited liability company

 

By:      /s/ Bill Stasiulatis

Name: Bill Stasiulatis

Title: Authorized Signatory

 

 

 

[Signatures continue on following page]


 

 

Consented and agreed to this 29th day of February, 2016.

 

BORROWER:

PLYMOUTH INDUSTRIAL OP, LP,

a Delaware limited partnership

By:      Plymouth Industrial REIT, Inc., a Maryland corporation, its sole
general partner

By:      /s/ Jeffrey E. Witherell

           Name: Jeffrey E. Witherell

           Title: Chief Executive Officer

GUARANTOR:

 

PLYMOUTH INDUSTRIAL REIT, INC.,

a Maryland corporation

By:      /s/ Jeffrey E. Witherell       

Name: Jeffrey E. Witherell

Title: Chief Executive Officer

PROPERTY GUARANTORS:

Plymouth 8288 Green Meadows LLC, Plymouth 8273 Green Meadows LLC, Plymouth 7001
Americana LLC, Plymouth 3100 Creekside LLC, Plymouth Shelby LLC, Plymouth 3940
Stern LLC, Plymouth 1875 Holmes LLC, Plymouth 1355 Holmes LLC, Plymouth 189
Seegers LLC, Plymouth 11351 West 183rd LLC, Plymouth 2401 Commerce LLC, Plymouth
210 American LLC, Plymouth 3500 Southwest LLC, PLYMOUTH 32 DART LLC, PLYMOUTH 56
MILLIKEN LLC, PLYMOUTH 1755 ENTERPRISE LLC, PLYMOUTH 7585 EMPIRE LLC, PLYMOUTH
4115 THUNDERBIRD LLC, PLYMOUTH MOSTELLER LLC, PLYMOUTH 4 EAST STOW LLC, each a
Delaware limited liability company

By:      Plymouth Industrial OP, LP, its sole member

 

By:      PLYMOUTH INDUSTRIAL REIT, Inc.

            its sole general partner

By:    /s/ Jeffrey E. Witherell      

        Name: Jeffrey E. Witherell

        Title: Chief Executive Officer

 

